Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 29, 2014

                                        No. 04-14-00525-CV

                                IN THE INTEREST OF D.W.H.,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-10424
                           Honorable Richard Price, Judge Presiding


                                           ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

       Appellant’s brief was originally due on September 10, 2014. Appellant has been granted
one extension of time in which to file the brief, until October 10, 2014. Because neither the brief
nor a motion for extension of time has been filed, on October 24, 2014, this court ordered
appellant to file his appellate brief no later than November 10, 2014. On October 27, 2014,
appellant, who is representing himself, pro se, called this court to inform us that a Notice of
Appeal he filed on October 9, 2014, contained his appellate brief.

         Appellant’s “brief” does not comply with Texas Rule of Appellate Procedure 38.1. Rule
38 specifies that appellate briefs are required to contain, among other things, (1) a complete list
of all parties to the appealed-from order and names of counsel; (2) a Table of Contents; (3) an
Index of Authorities; (4) a Statement of the Case that states concisely the nature of the case,
supported by record references; (5) a Statement of Facts setting forth the facts pertinent to the
issues or points presented, supported by record references; and (6) an argument for the
contentions made, with appropriate citations to authorities and the record. TEX. R. APP. P.
38.1(a), (b), (c), (d), (f), (h). Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P.
38.9. However, if Rule 38 has been flagrantly violated, this court may require a brief to be
amended, supplemented, or redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying brief is
filed, the court may strike the brief, prohibit the party from filing another, and proceed as if the
party had failed to file a brief. Id. If an appellant fails to timely file a brief, the appellate court
may dismiss the appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1).

        While it is true that pro se pleadings and briefs are to be liberally construed, a pro se
litigant is still required to comply with the law and rules of procedure. Shull v. United Parcel
Serv., 4 S.W.3d 46, 52-53 (Tex. App.—San Antonio 1999, pet. denied). Because appellant’s
brief does not comply with Rule 38.1, appellant is hereby ORDERED to file an amended brief
that complies with Rule 38.1 no later than November 10, 2014. If appellant does not file a brief
that complies with Rule 38.1, this appeal will be dismissed for want of prosecution.

        The Clerk of this court shall cause a copy of this order to be served on appellant by
certified mail, return receipt requested, and by United States mail.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court